Case 0:20-cv-61934-WPD Document 1 Entered on FLSD Docket 09/23/2020 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

 JAMES CHIUMIENTO,

                Plaintiff,
 v.

 UNIQUE CUSTOM DESIGN, INC.,
 JEFFREY HENKEMEYER,

             Defendants.
 __________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

        Plaintiff, JAMES CHIUMIENTO, brings this action against Defendants, UNIQUE

 CUSTOM DESIGN, INC. and JEFFREY HENKEMEYER, pursuant to the Fair Labor Standards

 Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff JAMES CHIUMIENTO was a resident of the State

 of Florida and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Defendant, UNIQUE CUSTOM DESIGN, INC., was a Florida

 corporation with its principal place of business in South Florida, engaged in commerce in the field

 of custom carpentry, at all times material hereto was the “employer” of Plaintiff as that term is

 defined under statutes referenced herein, engaged along with its employees in interstate commerce,

 and has annual gross sales and/or business volume of $500,000 or more.

 4.     Defendants engaged in business in Broward County, Florida.

 5.     Defendant, JEFFREY HENKEMEYER, is a resident of South Florida and was, and now

 is, a manager of Defendant, UNIQUE CUSTOM DESIGN, INC., controlled Plaintiff’s duties,
Case 0:20-cv-61934-WPD Document 1 Entered on FLSD Docket 09/23/2020 Page 2 of 5



 hours worked, and compensation, and managed the day-to-day operations of UNIQUE CUSTOM

 DESIGN, INC.. Accordingly, JEFFREY HENKEMEYER was and is an “employer” of the

 Plaintiff within the meaning of 29 U.S.C. §203(d).

 6.     Two or more of Defendants’ employees handled tools, supplies, and equipment

 manufactured outside Florida in furtherance of their business, including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 7.     Plaintiff JAMES CHIUMIENTO worked for Defendants as a carpenter.

 8.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.

 9.     Defendants failed to pay Plaintiff’s full and proper minimum wages for certain hours

 worked during Plaintiff’s employment.

 10.    Defendants failed to pay Plaintiff’s full and proper regular wages for certain hours and

 periods of Plaintiff’s employment.

 11.    Defendants regularly failed to pay Plaintiff on time and routinely paid Plaintiff late.

 12.    Defendants failed to pay Plaintiff for entire weeks of Plaintiff’s employment.

 13.    Defendant JEFFREY HENKEMEYER dominated and controlled Defendant UNIQUE

 CUSTOM DESIGN, INC. to such an extent that the corporation’s independent existence was non-

 existant, Defendant UNIQUE CUSTOM DESIGN, INC. was the alter ego of Defendant JEFFREY

 HENKEMEYER, and Defendant JEFFREY HENKEMEYER comingled his personal funds and

 expenses with those of Defendant UNIQUE CUSTOM DESIGN, INC.

 14.    Defendant JEFFREY HENKEMEYER used Defendant UNIQUE CUSTOM DESIGN,

 INC. for the improper purpose of paying Plaintiff his full and proper minimum wages, regular

 wages, and overtime wages, and to pay Plaintiff late.
Case 0:20-cv-61934-WPD Document 1 Entered on FLSD Docket 09/23/2020 Page 3 of 5



 15.     Plaintiff has been damaged by Defendants’ failure to pay Plaintiff his full and proper

 minimum wages, regular wages, and overtime wages, and Defendants practice of paying Plaintiff

 late.

 16.     Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 17.     Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

 18.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 19.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 20.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-19 above as if

 set forth herein in full.

 21.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

 liquidated damages including liquidated damages for wages paid late pursuant to the Fair Labor

 Standards Act, 29 U.S.C. §§ 201 et seq.

 22.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.
Case 0:20-cv-61934-WPD Document 1 Entered on FLSD Docket 09/23/2020 Page 4 of 5



                                    COUNT II
                  BREACH OF CONTRACT AND FAILURE TO PAY WAGES
                                ALL DEFENDANTS

 23.     Supplemental jurisdiction over the pendent state claim is conferred on this Court by 28

 U.S.C. 1367.

 24.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-19 above as if

 set forth herein in full.

 25.     Plaintiff entered into an oral contract for wages at the rate of pay of $1,000 per week.

 26.     Plaintiff worked for Defendants and did not receive the compensation promised.

 Defendants, therefore, wrongfully deprived Plaintiff of wages that were due and owing and to

 which Plaintiff is lawfully entitled under an oral contract for wages with Defendants.

 27.     Defendant JEFFREY HENKEMEYER is personally liable for Defendants’ failure to pay

 Plaintiff’s agreed regular wages because Defendant UNIQUE CUSTOM DESIGN, INC. is the

 alter ego of Defendant JEFFREY HENKEMEYER.

 28.     Plaintiff has been damaged as a result of Defendants’ failure to pay the agreed upon wages.

 29.     Pursuant to Section 448.08, Florida Statutes, Plaintiff is entitled to the costs of this action

 and reasonable attorneys’ fees.

         WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, for

 the unpaid wages that are due and owing, prejudgment interest, reasonable attorneys’ fees and

 costs incurred in this action and any and all further relief this Court deems just and appropriate.
Case 0:20-cv-61934-WPD Document 1 Entered on FLSD Docket 09/23/2020 Page 5 of 5



                                    Respectfully submitted,

                                    Koz Law, P.A.
                                    320 S.E. 9th Street
                                    Fort Lauderdale, Florida 33316
                                    Phone: (786) 924-9929
                                    Fax: (786) 358-6071
                                    Email: ekoz@kozlawfirm.com




                                    Elliot Kozolchyk, Esq.
                                    Bar No.: 74791
